ORDER

Rick J. Roelke, a Tennessee citizen, appeals pro se the dismissal of a complaint he filed, alleging medical malpractice, criminal negligence, fraudulent concealment, and obstruction of justice. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Roelke filed this complaint against a doctor, a medical group, and a medical center, as well as a sheriff and county. He complained about witnessing a hit and run accident in 1995, having problems with a Visa card account, being arresting for driving under the influence in 1995, and apparently for receiving the wrong operation in May 1997. The complaint implied that Roelke had already sued these same defendants in state court.
The district court sua sponte dismissed the claims against the doctor, medical group, and medical center pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6), based on lack of diversity jurisdiction. Roelke was ordered to show cause why the complaint should not be dismissed as to the county and sheriff, as it was not clear what claim was being asserted against them. Roelke responded to the order to show cause, but his new filing did nothing to clarify what claim he was attempting to assert against the county and sheriff. The district court noted that the filing was unresponsive, and pointed out that any claim based on the 1995 DUI arrest would be barred by the statute of limitations. Therefore, a final order of dismissal was entered, and this appeal followed. Roelke’s brief on appeal reiterates the factual allegations contained in his original complaint.
Upon consideration, we conclude that dismissal of this complaint pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6) was *495proper, because the allegations of the complaint were frivolous and devoid of merit. Apple v. Glenn, 183 F.3d 477, 478 (6th Cir.1999). The district court properly concluded that it lacked diversity jurisdiction to entertain a medical malpractice action which apparently had already been the subject of a state court proceeding. Roelke failed to clarify what claim he intended to raise against the sheriff and county, although given the opportunity to do so. The district court also noted that Roelke implied that he had already sued these defendants in state court, and that the only allegations related to these defendants were from 1995, thus rendering a civil rights action untimely.
Accordingly, the dismissal of this complaint is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.